DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
 Allowable Subject Matter
Claims 1-3, 5-10, 12-14 (renumbered 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record since the cited references, in particular, Yamazaki et al. (US 2003/0034497), Kim et al. (U S2015/0185942), Chida et al. (US 8,284,369),  Nam et al. (US  9,519,370), taken alone or in combination do not teach or suggest a display device comprising  wherein at least one of the first electrode and the second electrode is electrically connected to the external electrode through an opening of the first substrate the anisotropic conductive layer, wherein the anisotropic conductive layer is provided in an opening of the first substrate, and wherein the second electrode is provided over the opening, along with the other limitations in the claim.
Independent Claim 8 is allowable over the prior art of record since the cited references, in particular, Yamazaki et al. (US 2003/0034497), Kim et al. (U S2015/0185942), Chida et al. (US 8,284,369),  Nam et al. (US  9,519,370), taken alone or in combination do not teach or suggest  a display device comprising 3a second external electrode under the first substrate; a first anisotropic conductive layer over the first external electrode; and a second anisotropic conductive layer over the second external electrode, wherein the first electrode is electrically connected to the first external electrode through a the first anisotropic conductive layer, wherein the second electrode is electrically connected to the second external electrode through the second anisotropic conductive layer, wherein the first anisotropic conductive layer is provided in a first opening of the first substrate, wherein the second anisotropic conductive layer is provided in a second opening of the first substrate, and wherein the second electrode is provided over the second opening, along with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DISMERY MERCEDES/Primary Examiner, Art Unit 2627